Citation Nr: 0103447	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-23 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for aortic valve stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant had active service from September 1998 to 
November 1998.

Initially, the Board of Veterans' Appeals (Board) notes that 
the original claim on appeal included a claim for service 
connection for sinusitis.  However, at the appellant's 
personal hearing of February 2000, the appellant's service 
representation indicated that this claim was being withdrawn, 
and the Board finds that such a request at a hearing that was 
later transcribed into written form complies with the 
provisions governing the withdrawal of claims on appeal found 
in 38 C.F.R. § 20.204 (2000).  Therefore, the Board finds 
that this claim is no longer a subject for current appellant 
review. 


REMAND

Service medical records reflect that the appellant underwent 
an enlistment physical examination in January 1998.  The 
appellant indicated at the time that he had a medical history 
of heart murmur, but after clinical evaluation his heart was 
found to be normal.  Subsequently, diagnosis of a heart 
murmur at the lower left sternum border and the right upper 
sternum border was made at the Naval Hospital, Great Lakes, 
Illinois, in September 1998.  The appellant was returned to 
full duty at that time without exercise limitation.  The 
appellant sought treatment at the naval facility in October 
1998, complaining of continued weakness and chest pains.  An 
electrocardiogram was performed and was interpreted to be 
abnormal.  In November 1998, a cardiology consultation 
determined that the appellant had mild to moderate aortic 
stenosis with moderate aortic insufficiency, mild pulmonary 
stenosis.  The consultation notes also indicate that the 
appellant's condition was symptomatic of childhood disease.  
The appellant received an entry-level medical separation 
based on a diagnosis of aortic stenosis with aortic 
insufficiency which was found to be not correctable to meet 
Navy standards.

The appellant also sought medical treatment at a civilian 
facility, Benewah Community Hospital (Benewah) during active 
service.  Benewah's records reflect that the appellant sought 
treatment in late September-early October 1998, for cold 
symptoms he had been experiencing for three to four weeks.  
The emergency room note indicates that a diagnostic workup 
for the appellant's heart was done in 1994 and showed 
significant aortic regurgitation and mild aortic stenosis.  
The note also indicated that the cardiac murmur was 
worsening.  The physical examination showed a 3/6 systolic 
ejection murmur and a 2/6 diastolic murmur of the heart.  The 
Benewah records date back to July 1995.

November and December 1998 reports from Heart Clinics 
Northwest include test results and clinical evaluations.  
These contain a discussion of the history, current findings 
and assessments.  The findings included congenital aortic 
valve stenosis, described as moderate, and aortic valve 
insufficiency, described as mild to moderate or moderate.

The appellant also submitted several letters from two 
civilian physicians, Dr. B and Dr. S.  Dr. B states by letter 
dated February 19, 1999, that the veteran had a "classic 
murmur of aortic valve stenosis, which is congenital."  The 
physician goes on to add that this condition can vary from 
very mild to severe, and that it can not be evaluated by 
physical examination with any degree of reliability.  
Therefore, he believed that the veteran should not have been 
cleared for induction with this condition without an 
echocardiogram.  The echocardiogram of November 1998 
demonstrated moderate valve stenosis.  Accordingly, the 
physician indicated that the veteran should not have been 
cleared for the strenuous physical activities of boot camp.  
In a May 17, 2000, letter the physician stated, "It is my 
opinion that the physical stress of boot camp could and did 
cause (appellant) significant problems during his time at 
boot camp, since he has the underlying congenital aortic 
valve stenosis and insufficiency."  Dr. S states in his May 
23, 2000, letter that the aortic stenosis and aortic 
insufficiency "has progressively gotten worse over the years 
with decreased exercise tolerance and some shortness of 
breath noticed at the time of military boot camp."

The regional office (RO) correctly notes that neither of the 
two private physicians state that the appellant's service 
caused a quantifiable increase in the severity of the 
appellant's underlying cardiac pathology or associated 
function impairment.  Dr. B's statement does, however, 
suggest that the appellant's service had a definite impact on 
his current disability.  In light of the appellant's current 
diagnosis of aortic stenosis and new legislative changes set 
forth below, the Board finds that additional evidence is 
necessary for an equitable disposition of the veteran's 
claim.

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karras v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code) may be summarized as imposing the following obligations 
on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the Department of Veterans 
Affairs (VA) has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The appellant should be asked to 
identify any sources of recent pertinent 
medical treatment for any cardiac 
disorder.  Any medical records other than 
those now on file pertaining to diagnoses 
of any cardiac disorder should be 
obtained and associated with the claims 
folder.

3. The appellant should be requested to 
provide more specific information, if 
feasible, concerning his reported initial 
diagnosis of aortic stenosis in 1994.  

4.  The appellant should then be afforded 
an examination by an appropriate 
specialist to determine the nature, 
status and etiology of any current 
cardiac disorder.  All indicated studies 
must be conducted.  The claims file, or 
copies of pertinent documents located 
therein, and a copy of this remand, must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
review of the evidence in the claims 
folder, including service, VA, and 
private medical records, the physician 
should express opinions as to the 
following:

(a) Did the appellant plainly have a 
cardiovascular disorder on entering 
service and, if so, what is the 
diagnosis(es) of the disorder at 
entrance?

(b) What is the nature, etiology and 
diagnosis of any cardiovascular disorder 
found to be present during service or 
within one year of service?

(c) What is the etiology and correct 
diagnosis of any current cardiovascular 
disorder?

(d) What is the degree of medical 
probability that there is a causal 
relationship between the appellant's 
current cardiovascular disorders and any 
in-service disorders?

(e) What is the degree of medical 
probability that any pre-service 
cardiovascular disorder underwent an 
increase in disability during active duty 
beyond the natural progress of the 
disorder based on all evidence pertaining 
to the disorder before, during and after 
service?

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current cardiac 
disability causally related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
lung disorder, to include asbestosis.

7. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




